 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT made effective as of the 1st day
of January, 2015 (the “Effective Date”) by and between GARY R. MILLS,
hereinafter referred to as “Executive,” and FIRST COMMUNITY BANCSHARES, INC.,
hereinafter referred to as “the Corporation.”

 

WITNESSETH

 

WHEREAS, the Corporation is a bank holding company which wholly owns the
subsidiary bank, First Community Bank (the “Bank”) and other Affiliates (defined
below);

 

WHEREAS, Executive is currently employed as the Corporation’s President and the
Bank’s Chief Executive Officer; and

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) recognizes the
significant contributions which Executive has made to the Corporation during
Executive’s tenure, and believes it to be in the best interests of the
Corporation to provide for stability in its senior management; and

 

WHEREAS, this Agreement amends, restates, supersedes and replaces all employment
and/or similar agreements previously between Executive and the Corporation, the
Bank or their Affiliates, if any.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
the benefits that have and will accrue to Executive from continued employment
with the Corporation, as well as the payment of $300, Executive and the
Corporation agree to the following terms of employment as follows:

 

1.           Definitions. The following words and terms shall have the meanings
set forth below for the purposes of this Agreement.

 

(a)           Affiliate. “Affiliate” means all Persons and Entities, directly or
indirectly, controlling, controlled by or under common ownership with the
Corporation or the Bank where control is by management authority, equity
ownership, contract or otherwise, including, without limitation, Greenpoint
Insurance Group, Inc., First Community Insurance Services and First Community
Wealth Management.

 

(b)           Cause. “Cause” means the termination of Executive’s employment by
the Corporation prior to the expiration of the Term or any renewal term as a
result of a finding by the Board (excluding Executive if s/he is a Board member)
that any of the following have occurred: (i) Executive has engaged in or has
directed others to engage in an act or omission, or series of actions, deemed to
be fraudulent, dishonest or unlawful; (ii) any knowing and material breach of
this Agreement by Executive; (iii) any knowing and material violation by
Executive of corporate policies and procedures that result in damage to the
business or reputation of the Corporation or its Affiliates, including, without
limitation, the Corporation’s Standards of Conduct, or the Corporation’s or
Affiliate’s policies prohibiting discrimination, harassment and/or retaliation;
(iv) Executive has engaged in, or has directed others to engage in, a criminal
act (other than a minor traffic offense) or other willful misconduct determined
to be substantially detrimental to the best interests of the Corporation or any
of its Affiliates; (v) knowing breach of fiduciary duty by Executive; (vi)
Executive fails to follow the directions of the Board, is grossly neglectful of
Executive’s duties or continues to fail to perform assigned duties, which are
not cured within twenty-one (21) days after the Board provides written notice of
the issue; or (vii) demonstrated incompetence of Executive.

 

1

 

 

(c)           Change of Control. “Change of Control” means a “change in the
ownership of the Corporation”, a “change in the effective control of the
Corporation”, or a “change in the ownership of a substantial portion of the
assets of the Corporation.”

 

A “change in the ownership of the Corporation” occurs on the date that any one
Person, or more than one Person acting as a group, acquires ownership of stock
of the Corporation that, together with stock already held by such Person or
group, constitutes more than 50% of the total fair market value or total voting
power of the outstanding stock of the Corporation. However, if such Person or
group owns more than 50% of the total fair market value or total voting power of
the stock of the Corporation before a particular acquisition of stock, such
acquisition shall not be considered to cause a “change in the ownership of the
Corporation.”

 

A “change in the effective control of the Corporation” occurs when either (i)
any one Person, or more than one Person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition) ownership of stock of the Corporation possessing 30% or more of the
total voting power of the stock of such Corporation; or (ii) a majority of the
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the Board prior to the
date of the appointment or election. To avoid any confusion, it shall not be
deemed a change in effective control of the Corporation under Section (i) above
if a Person (or group) already owns at least 30% of the voting power before
acquiring additional stock of the Corporation.

 

A “change in the ownership of a substantial portion of the assets of the
Corporation” occurs when one Person, or more than one Person acting as a group,
acquires, during a 12-month period, assets that have a total gross fair market
value of 40% or more of the total gross fair market value of all of the assets
of the Corporation immediately prior to such acquisition. An acquisition of
assets shall not be considered a “change in the ownership of a substantial
portion of the assets of the Corporation” if the assets acquired are purchased
by (A) a shareholder of the Corporation in exchange for or with respect to
Corporation stock; (B) an entity, 50% or more of the total value or voting power
of which is owned, directly or indirectly, by the Corporation; (C) a Person, or
more than one Person acting as a group, that owns, directly or indirectly, 50%
or more of the total fair market value or voting power of all the outstanding
stock of the Corporation; or (D) an entity, at least 50% of the total fair
market value or voting power of which is owned, directly or indirectly, by a
person who is a “related person” under applicable Treasury Regulations.

 

Notwithstanding anything to the contrary contained in this definition, whether
an action or series of actions is deemed a Change of Control shall be determined
consistent with and interpreted in accordance with Internal Revenue Code Section
409A and the regulations issued thereunder, including Treasury Regulation
1.409A-3.

 

2

 

 

(d)           Competing Financial Services Organization. “Competing Financial
Services Organization” means an entity unaffiliated with the Corporation that is
engaged in the commercial, retail or mortgage banking or lending business,
wealth management business, investment advisory business, trust service
business, or insurance business that provides services and products that are the
same as or competitive with the services and products offered by the
Corporation, the Bank or any of their Affiliates) immediately prior to the Date
of Termination or were approved to be offered within ninety (90) days of the
Date of Termination.

 

(e)           Competitive Service or Product. “Competitive Service or Product”
means those services or products offered by a Competing Financial Services
Organization that are the same as or competitive with those services or products
offered by the Corporation, the Bank or any of their Affiliates at the Date of
Termination or which have been approved by the Corporation, the Bank or any of
their Affiliates to be offered within ninety (90) days of the Date of
Termination.

 

(f)           Confidential Information. “Confidential Information” means all
information, technical or financial data, materials, computer records or data,
trade secrets and/or know-how regarding the Corporation, the Bank and/or any of
their Affiliates or their internal operations and plans that is treated as
confidential by the Corporation, the Bank and/or their Affiliates, that is not
generally known by persons not employed by the Corporation or its Affiliates,
and that is not otherwise available to the public by lawful and proper means.
Confidential Information also includes all information received from customers
of the Bank or other Affiliates, along with the identity of and services
provided to the customers, regardless of the manner which such information is
conveyed or stored. Confidential Information includes, but is not limited to,
strategic plans and forecasts; product or service plans or research; products,
services and customer lists; marketing research, plans and/or forecasts;
compilations and databases of customers, business or marketing information that
are developed by or for the Corporation or any Affiliate; budget and/or
financial information; customer contact, account and mailing information;
pricing, costs or profitability analysis; sales and marketing techniques and
programs; incentive compensation plans; account information (including loan
terms, expiration or renewal dates, fee schedules and commissions); software,
access codes, passwords, databases and source codes; inventions; processes,
formulas, designs, drawings or engineering information; hardware configuration,
and all other financial or other business information or systems of the
Corporation and/or its Affiliates, as well as the following non-public
information regarding the employees of the Corporation and/or its Affiliates;
Social Security numbers, date of birth, names of family members, home addresses
and email addresses, telephone numbers, health-related information and
compensation information. This definition applies to information generated by
Executive or others who work for the Corporation or one of its Affiliates, as
well as information received from a customer or another third party. For
purposes of this definition, the term “not available to the public” shall
include all information or material in the public domain by virtue of improper
disclosure of such information or material by Executive. Notwithstanding the
foregoing, information shall not be considered Confidential Information if (i)
such information is already known to others not bound by a duty of
confidentiality with respect thereto, (ii) such information is or becomes
publicly available through no fault of Executive, or (iii) the furnishing or use
of such information is compelled by or in connection with legal proceedings.

 

3

 

 

(g)           Customer. “Customer” means a Person or Entity that has an account
with, loan from, an investment or deposit with the Bank or any of its
Affiliates, or that has received or used other financial or investment products
or services from the Corporation, the Bank or any of their Affiliates at any
time within the twelve (12) months immediately prior to the Date of Termination.

 

(h)           Date of Termination. “Date of Termination” means the date
specified in the Notice of Termination or Executive’s date of Death as
applicable. If either party fails to deliver a Notice of Termination, the Date
of Termination means the last day of Executive’s employment with the
Corporation.

 

(i)           Good Reason. “Good Reason” means Executive’s termination of
employment with the Corporation as a result of (i) a material reduction in
Executive’s duties, authorities, or reporting responsibilities, without
Executive’s prior consent; (ii) the Corporation commits a material breach of
this Agreement, including, without limitation, reducing Executive’s Base Salary,
or failing to provide Executive with the compensation and benefits provided for
under this Agreement; or (iii) excluding required travel on business for the
Corporation to an extent substantially consistent with Executive’s present
business obligations, (a) the Corporation or Bank requires Executive to move
Executive’s principal location for work to a location that is fifty (50) miles
or more from Bluefield, Virginia (measured by driving distance from the
Corporation’s current headquarters); or (b) if the Executive’s principal
location for work is more than fifty (50) miles from Bluefield, Virginia at the
time a relocation is required by the Corporation or Bank, the Corporation or
Bank requires Executive to move Executive’s principal location for work to any
location other than Bluefield, Virginia. Notwithstanding the foregoing, no event
described in the preceding sentence shall give rise to a termination for Good
Reason unless Executive first gives the Corporation notice that such an event
has occurred within the ninety (90) days immediately following the occurrence of
such event, and the Corporation fails to cure the breach within fifteen (15)
business days of such notice.

 

(j)           Person. “Person” shall mean any individual or Entity, and the
heirs, executors, administrators, legal representatives, successors, and assigns
of such “Person” where the context so permits. For purposes of this Agreement,
the term “Entity” shall mean any general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative or association or any foreign trust or foreign business
organization.

 

(k)           Prospect. “Prospect” means a business entity or individual who has
not previously done business with the Corporation, the Bank or their Affiliates,
but who had one or more communications with Executive within the six (6) months
immediately before the end of employment with the Corporation where the business
entity or individual applied for a loan, inquired about establishing an account
or making an investment, or otherwise had discussions with Executive about
utilizing or obtaining service(s) and/or product(s) offered by the Corporation,
the Bank or their Affiliates.

 

4

 

 

(l)           Notice of Termination. The term “Notice of Termination” means any
written notice that Executive’s employment is being terminated given by the
Corporation or Executive for any reason which specifies a Date of Termination,
which may be effective immediately.

 

(m)           Separation from Service. “Separation from Service” means the
termination, whether voluntary or involuntary, of Executive’s employment with
the Corporation for reasons other than death. Whether a Separation from Service
takes place is determined based on the facts and circumstances surrounding the
termination of Executive’s employment and whether the Corporation and Executive
intended for Executive to provide significant services for the Corporation
following such termination. A termination of employment will not be considered a
Separation from Service if the termination from employment is not considered a
termination of employment under Treasury Regulation 1.409A-1(h)(1)(ii).

 

(n)           Specified Executive. Pursuant to Code Section 409A, a “Specified
Executive means a key employee (as defined in Section 416(i) of the Code without
regard to paragraph 5 thereof) of the Corporation if any stock of the
Corporation is publicly traded on an established securities market or otherwise.

 

2.           Employment and Term. The Corporation hereby hires Executive, and
Executive hereby agrees to continue to serve as its President and the Bank’s
Chief Executive Officer, with such duties as normally associated with these
positions. Executive shall also serve in such additional offices for the
Corporation, Bank and other Affiliates as the Board may specify. The term of
employment under this Agreement shall begin on the Effective Date (each
successive anniversary of the Effective Date is referred to herein as an
“Anniversary Date”) and shall continue for a term of three (3) years (the
“Term”). After expiration of the initial year of the Term, the Agreement shall
automatically extend for an additional year, so that the Term will continue for
a new three (3) year period from the time of the extension, unless the Board or
Executive gives notice to the other party that the Term will not be extended no
later than sixty (60) days prior to the first Anniversary Date. If either party
gives timely notice that the Term will not be extended, then this Agreement
shall terminate at the conclusion of its then remaining Term.

 

(a)           Duty of Loyalty. Executive is employed in a position that involves
and requires a high level of trust and confidence and requires a significant
time commitment. Executive agrees to act at all times with the highest degree of
loyalty and integrity toward the Corporation, and shall devote his/her full
attention, energies and best efforts on behalf of the Corporation, the Bank and
their Affiliates, except as otherwise approved by the Board pursuant to Section
13(b) of this Agreement. Executive further agrees to comply with all policies,
guidelines, rules and operating procedures adopted from time to time.

 

(b)           Outside Activities. In addition to activities approved by the
Board pursuant to Section 13(b) of this Agreement, Executive may, after making a
full disclosure of the material terms, serve on corporate, civic or charitable
boards or committees, deliver lectures, fulfill speaking engagements, or manage
personal investments, provided that such activities do not individually or in
the aggregate interfere with the performance of Executive’s duties under this
Agreement (as determined by the Board).

 

5

 

 

(c)           Licenses and Legal Compliance. Executive shall be responsible to
obtain and maintain any licenses or certifications which may be required for the
performance of his/her duties and shall comply with all laws, regulations and
rules that apply to the Corporation, the Bank and their Affiliates.

 

3.           Compensation and Benefits.

 

(a)           Base Salary. Executive’s Base Salary shall not be less than Four
Hundred and Twenty Thousand Dollars ($420,000.00), subject to adjustment on each
Anniversary Date of this Agreement (“Base Salary”). The annual adjustment to
Base Salary, if any, shall be a discretionary increase deemed appropriate by the
Board or one of its Committees in accordance with the prevailing salary
administration practices of the Corporation. The Base Salary shall be paid in
accordance with the Corporation’s regular payroll during the Term, and if
applicable, during the severance pay period, less all required payroll taxes and
authorized withholdings.

 

(b)           Incentive Compensation. Executive shall be eligible to be
considered for incentive compensation, if any, in an amount determined
appropriate by the Corporation based upon the recommendation of the Compensation
and Retirement Committee and an annual evaluation of achievement of key
objectives as may be established from time to time by such Committee.

 

(c)           Vacation. Executive shall be entitled to accrued vacation of four
(4) weeks per year during the Term. In the event Executive does not use all four
(4) weeks each year, the unused vacation days will not carry over into the next
succeeding year. Executive shall not be entitled to receive any additional
compensation for failure to take any vacation.

 

(d)           Benefits. Executive shall be entitled to participate, on the same
basis as other members of senior management, in all welfare, retirement and/or
pension benefit plans that the Corporation establishes and makes available to
all employees, including but not limited to First Community Bank KSOP. Executive
may be considered for perquisite benefits and participation in other executive
welfare, retirement, pension benefit or other plans (such as the Corporation’s
SERP), however, Executive acknowledges that Executive is not entitled to such
perquisites and is not entitled to participate in such plans except as
specifically approved in writing by the Board.

 

(e)           Expenses. The Corporation shall reimburse Executive or otherwise
provide for or pay for all reasonable expenses incurred by Executive in
furtherance of or in connection with the business of the Corporation, including,
but not by way of limitation, traveling expenses, subject to such reasonable
documentation and other limitations as may be established by the Board.

 

4.           Termination for Death or for Cause. The Corporation may terminate
the employment of Executive prior to the expiration of the Term or any renewals,
upon Executive’s death or for Cause as set forth in this Section.

 

(a)           Death. Executive’s employment shall terminate automatically upon
Executive’s death. Upon Executive’s death, the Corporation shall pay Executive’s
estate Executive’s full Base Salary through the date of Executive’s death.
Executive’s estate and heirs will be entitled to apply for and receive whatever
plan benefits might be in place at the time of Executive’s death. Further,
Executive’s eligible dependents shall have the right to continue their health
insurance coverage under COBRA.

 

6

 

 

(b)           Cause. The Corporation may at any time, and without prior notice,
terminate Executive’s employment upon a finding of Cause. In the event the
Corporation terminates Executive’s employment for Cause, then Executive’s right
to receive any further compensation or benefits from the Corporation shall cease
immediately as of the Date of Termination.

 

5.           Termination for Disability. If, as a result of Executive’s
incapacity due to an accident or physical or mental illness, Executive is
substantially unable to perform Executive’s duties due to such physical or
mental impairment, even with reasonable accommodation, for more than twenty (20)
weeks, whether or not consecutive, in any twelve (12) month period, then the
Corporation shall have the right to terminate Executive’s employment for
“Permanent Disability” before the end of the applicable Term. The determination
of whether Executive has a “Permanent Disability” shall be made by the Board
after receiving a report from a physician or psychiatrist selected by the Board.
In the event that Executive is Separated from Service as a result of “Permanent
Disability” during the Term, Executive shall receive a lump sum payment equal to
(90) days of Executive’s then applicable Base Salary. The payment shall be made
within sixty (60) days after the Date of Termination.

 

After Executive’s Separation from Service as a result of “Permanent Disability,”
the Corporation shall reimburse Executive, after receipt of reasonable
documentation, for any premiums Executive pays for continuing insurance coverage
to which the Executive is entitled under Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (commonly known as
COBRA) for a period of six (6) months from the date of Executive’s Permanent
Disability.

 

6.           Termination Upon Expiration of Term. In the event that either the
Corporation or Executive gives notice under Section 2 that the Term is not to be
renewed but will terminate at the end of the then current Term, Executive’s
employment, if not otherwise terminated under Sections 4 or 5, shall
automatically terminate as of December 31 of the year in which the Term ends. In
this situation, the Corporation shall not owe Executive any severance, subject
only to the provisions of Section 10(a).

 

7.           Termination by Corporation Without Cause. In the event the
Corporation desires to terminate Executive’s employment for any reason other
than as set forth in Sections 4, 5 or 6, the Corporation may do so by providing
at least thirty (30) days prior written notice, or in lieu thereof, may relieve
Executive of all duties and place Executive on a thirty (30) day paid
administrative leave. Upon the Separation of Service or the Date of Termination,
and subject to the provisions of Section 7(a), the Corporation shall pay
Executive severance in the form of continuing to pay Executive’s Base Salary for
the balance of the existing term of this Agreement (for purposes of this Section
7, the “Remaining Term”). In addition, the Corporation shall maintain and
continue to provide to Executive health, dental, accident and disability
insurance and other Executive benefit plans, programs and arrangements in which
Executive was entitled to participate under Section 3(d) immediately prior to
the Date of Termination (excluding (a) any stock option or other stock
compensation, (b) any bonus or incentive compensation of the Corporation, (c)
any retirement benefit plan contributions, (d) any vehicle allowance, and (e)
any social or professional club dues) until the earlier of (i) the expiration of
the Remaining Term; (ii) Executive commences full-time employment with another
employer or commences self-employment where Executive will earn compensation on
an annualized basis that is 75% or more of the Base Salary as of the Date of
Termination; or (iii) the date on which the Corporation determines that the
Executive has violated any provisions of Sections 13-16 of this Agreement.

 

7

 

 

(a)           Preconditions. The payment of any amounts due under this Section 7
and Section 8 below, if applicable, shall be subject to and conditioned upon
prior receipt by the Corporation of a separation agreement containing a valid
waiver and release by Executive, in a form provided by the Corporation, of any
and all claims Executive may have against the Corporation, the Bank and their
Affiliates, or their then current or former officers, directors, or employees.
Further, Executive must reaffirm and comply with the restrictions contained in
Sections 13-16 this Agreement which survive termination of employment.

 

(b)           Alternative Benefit. Notwithstanding the foregoing, if the
Corporation terminates the employment of Executive under Section 6 (above) or
without Cause under this Section 7 in connection with, or within thirty-six (36)
months after, a Change of Control and there is a Separation from Service, then
Executive shall be eligible to receive the benefits provided by Section 10(a)
but will not receive benefits under Section 7(a).

 

8.           Termination by Executive for Good Reason. If, in the absence of a
Change of Control, Executive terminates his/her employment under this Agreement
for Good Reason and is Separated from Service, Executive shall be entitled to
severance and benefits as if Executive were terminated by the Corporation
without Cause under Section 7. If, within three (3) years of a Change of
Control, Executive terminates his/her employment under this Agreement for Good
Reason and is Separated from Service, Executive shall be entitled to severance
and benefits as if Executive were terminated by the Corporation without Cause
under Section 10.

 

9.           Voluntary Termination by Executive. Except in the case of
termination for Good Reason, in the event that Executive terminates or resigns
from his/her employment with the Corporation prior to or in connection with the
expiration of the Term (and any renewals thereof), then the Corporation shall
have no obligation to pay Executive severance benefits of any kind. If Executive
elects to resign or terminate employment prior to the expiration of the Term,
other than pursuant to Section 8, Executive shall give the Corporation thirty
(30) days prior written notice. Upon receipt of such notice, the Corporation may
relieve Executive of his/her duties, in whole or in part, prior to the
expiration of the notice period, and his/her right to receive compensation shall
end on his/her last day of employment.

 

8

 

 

10.         Change of Control.

 

(a)           Severance Benefit following a Change of Control. If within three
(3) years after a Change of Control, Executive is Separated from Service either
because (i) the Corporation elects not to renew the Agreement under Section 2,
(ii) the Corporation terminates Executive’s employment without Cause under
Section 7, (iii) Executive terminates his/her employment for Good Reason under
Section 8, or (iv) the Executive terminates his/her employment because of Forced
Relocation (as defined herein), then the Corporation shall pay Executive
severance in the form of continued payment of Executive’s Base Salary and
providing all other compensation benefits of a like kind and value as in effect
at the time of a Change of Control, or on the Date of Termination, whichever is
greater, for a period of thirty-six (36) months after the Date of Termination.
The payment of benefits under Section 10(a) is subject to each of the following:
(i) Executive’s providing the release required under Section 10(b), (ii)
compliance with the tax provisions of Section 10(c) and Section 12 (below), and
(iii) compliance with the provisions of Sections 13-16 of this Agreement and
shall be in lieu of any other severance and/or benefits that might otherwise be
due to Executive under Sections 6, 7 or 8. No payments under this Section 10(a)
shall be due if Executive is terminated under Sections 4, 5 or 9. The benefits
provided by Section 10(a) will not be available to the Executive if there is a
Separation from Service prior to the Change of Control, or if the Separation
from Service occurs following expiration of 36 months following the Change of
Control. A “Forced Relocation” shall be deemed to have occurred at any time
during the three (3) years after a Change of Control, if the Executive receives
a notice from the Corporation or Bank to move Executive’s principal location for
work to a location that is fifty (50) miles or more from Executive’s then
principal location for work and the Executive does not voluntarily consent to
the relocation. To exercise his right to terminate under Section 10(a)(iv), the
Executive must give written notice of termination within sixty (60) days after
receiving notice of the proposed relocation and if the Corporation or Bank does
not rescind the relocation requirement within ten (10) days of receipt of the
Executive’s notice, then the Executive’s employment will terminate thirty (30)
days after the notice of termination is sent.

 

(b)           Preconditions. The payment of any amounts due under this Section
10, if applicable, shall be subject to and conditioned upon prior receipt by the
Corporation of a separation agreement containing a valid waiver and release by
Executive, in a form provided by the Corporation, of any and all claims
Executive may have against the Corporation, the Bank and their Affiliates, or
their then current or former officers, directors, or employees. Further,
Executive must reaffirm and abide by the restrictions contained in this
Agreement which survive termination of employment.

 

(c)           Tax Issues. If the payments and benefits pursuant to Section 10
hereof, either alone or together with other payments and benefits which
Executive has the right to receive from the Corporation, would constitute a
“parachute payment” under Section 280G of the Code, the payments and benefits
payable by the Corporation pursuant to this Section 10 shall be reduced, in the
manner determined by Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits payable by the
Corporation under this Section 10 being non-deductible to the Corporation
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. The determination of any reduction in the payments and
benefits to be made pursuant to this Section 10(c) shall be based upon the
opinion of the Corporation’s independent public accountants and the fee for such
calculation shall be borne by the Corporation. Such accountants shall promptly
prepare the foregoing opinion, but in no event later than thirty (30) days from
the Date of Termination, and may use such actuaries such as accountants deemed
necessary or advisable for the purpose. Nothing contained herein shall result in
a reduction of any payments or benefits to which Executive may be entitled upon
termination of employment under any circumstances other than as specified in
this Section 10.

 

9

 

 

11.         Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Corporation to Executive shall be subject to the
withholding of such amounts relating to taxes as the Corporation may reasonably
determine it should withhold pursuant to any applicable law or regulation.

 

12.         Compliance with Code Section 409A.

 

(a)           General. It is intended that this Agreement comply with the
provisions of Section 409A of the Code and the regulations and guidance of
general applicability issued thereunder (referred to herein as “Section 409A”)
so as to not subject Executive to the payment of additional interest and taxes
under Section 409A. In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent Section 409A would result in Executive being
subject to the payment of additional income taxes or interest under Section
409A, the parties agree to amend the Agreement to avoid the application of such
taxes and interest.

 

(b)           Delayed Payments. Notwithstanding any provision in this Agreement
to the contrary, as needed to comply with Section 409A, if Executive is a
“specified employee” (within the meaning of Section 409A), payments due under
Sections 6, 7, 8, or 10 above shall be subject to a six (6) month delay such
that amounts otherwise payable during the six (6) month period following
Executive’s Separation from Service shall be accumulated and paid in a lump-sum
catch-up payment as of the first day of the seventh month following Executive’s
Separation from Service (or, if earlier, the date of Executive’s death).

 

(c)           Treatment as Separation Pay. This Section 12 shall not apply to
the extent such payments can be considered to be separation pay that is not part
of a deferred compensation arrangement under Section 409A. If permitted by
Section 409A, cash payments to Executive pursuant to Section 5, 7, 8 and 10
shall be considered first to come from separation pay.

 

13.         Loyalty Obligations. Executive acknowledges and agrees that by
virtue of Executive’s position and involvement with the business and affairs of
the Corporation, Executive will develop substantial expertise and knowledge with
respect to all aspects of the Corporation’s business, affairs and operations and
will have access to all significant aspects of the business and operations of
the Corporation and to Confidential Information. Executive agrees that the
following obligations (“Loyalty Obligations”) shall apply in consideration of
Executive’s employment by or continued employment with the Corporation:

 

(a)           Confidential Information.

 

(i)           Confidential Information. At all times during the Term and
thereafter, Executive shall hold in strictest confidence, and shall not use or
disclose (except for the benefit of the Corporation and to fulfill Executive’s
employment obligations) to any Person, business or other Entity, without
authorization of the Corporation, any Confidential Information of the
Corporation, the Bank or their Affiliates.

 

10

 

 

(ii)         Third Party Information. Executive recognizes that the Corporation,
the Bank and their Affiliates have received, and in the future will receive,
information from third parties that the third party considers to be confidential
or proprietary information and which is, or may be, subject to a duty on the
part of the Corporation, the Bank or their Affiliates not to disclose to others
and to restrict its use only for certain limited purposes. Executive agrees to
hold all such confidential or proprietary information from third parties in the
strictest confidence and not to disclose it to any Person or Entity to use it
except as necessary in carrying out Executive’s work for the Corporation
consistent with the obligations of the Corporation or Affiliates to such third
party.

 

(iii)        Work Product. Executive acknowledges that all discoveries,
inventions innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to the Corporation, the Bank or their Affiliates, and
all research and development regarding existing or future products or services
which are conceived, developed or made by Executive while employed (“Work
Product”) belong to the Corporation, the Bank and their Affiliates (as
applicable). Executive hereby assigns, without further compensation, any and all
rights, title or interest Executive has or may have in such Work Product to the
Corporation, the Bank or their Affiliates (as applicable). Executive shall
promptly disclose such Work Product to the Corporation and perform all actions
reasonably requested by the Corporation (whether during or after Executive’s
employment) to establish and confirm such ownership (including, without
limitation, executing assignments, consents, powers of attorney and other
instruments).

 

(b)           Conflicting Employment. Unless otherwise specifically approved by
the Board after full disclosure in writing, during the Term (including the
renewals), (i) Executive shall not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Corporation, the Bank or their Affiliates are now involved or become
involved during Executive’s employment; and (ii) Executive shall not engage in
any other activities that conflict with the business of the Corporation, the
Bank or their Affiliates or that materially interfere with Executive’s ability
to devote the time necessary to fulfill Executive’s obligations to the
Corporation.

 

(c)           Returning Property. On the Date of Termination, if not previously
requested sooner than that date, Executive shall return to the Corporation (and
will not keep copies in Executive’s possession, recreate or deliver to anyone
else) any and all Work Product, devices, records, data, computer files, records
or disks, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by Executive or
others pursuant to or during Executive’s employment or otherwise belonging to
the Corporation, the Bank or their Affiliates and their respective successors or
assigns regardless of the form in which such information or documents are
stored.

 

(d)           Notification of New Employer. In the event that Executive leaves
the employ of the Corporation and begins employment elsewhere, Executive agrees
the Corporation may send notice to Executive’s new employer (whether Executive
is employed as an employee, consultant, independent contractor, director,
partner, officer, advisor or manager) informing the new employer about
Executive’s loyalty obligations and restrictions contained in this Agreement.

 

11

 

 

(e)           Post-Employment Duty of Cooperation. By virtue of Executive’s
employment, Executive will know information, including but not limited to
Confidential Information, that is or may be material to and necessary for the
Corporation, the Bank and/or its Affiliates to appropriately and successfully
conclude matters that involve third parties. As a result, following termination
of employment (regardless of the circumstances) Executive agrees to assist, and
cooperate fully with, the Corporation, the Bank and their Affiliates upon
reasonable request, and to do so voluntarily (without legal compulsion) when
such matters arise. This duty of cooperation is intended to allow the
Corporation to meet its legal obligations and satisfactorily conclude matters in
a manner that achieves the best result possible for the Corporation, the Bank
and their Affiliates. The matters on which cooperation may be requested include,
but is not limited to, the actual or contemplated defense, prosecution, or
investigation of claims involving the Corporation, Bank or an Affiliate, and a
third party (including employees who may assert claims) as well as responding to
any other civil, criminal, administrative or investigative action, suit,
proceeding, or inquiry, whether formal or informal, by a federal, state, or law
enforcement or regulatory department, agency or authority, where the matter
arises from or is related to events, acts, or omissions involving or pertaining
to the operations, activities, employees or customers of the Corporation, the
Bank and their Affiliates that occurred during the period of Executive’s
employment by the Corporation (“Third Party Claims”). The Executive’s duty to
cooperate includes, without limitation, Executive making himself or herself
reasonably available upon reasonable notice, without subpoena, to meet with the
Corporation, the Bank, an Affiliate and/or their counsel to provide complete,
truthful and accurate information in interviews, depositions, and trial
testimony as well as other related support activity. If the Executive provides
cooperation under this Section 13(e) during a period in which the Corporation is
paying severance pay to the Executive, then the Corporation will only reimburse
the Executive for all out-of-pocket travel expenses reasonably incurred at the
Corporation’s request. If the cooperation provided occurs when no severance pay
is due the Executive, then in addition to reimbursing the Executive for
out-of-pocket travel expenses, the Corporation will also reimburse Executive for
his time expended on the Corporation’s behalf at a rate of $400/day, or a
pro-rata portion thereof. The Corporation will make reasonable efforts to
accommodate the scheduling needs of Executive so as to avoid, to the maximum
extent possible, interference with the Executive’s then current duties and
responsibilities.

 

(f)           Clarification. Nothing in this Section 13 or this Agreement shall
be construed to interfere with, restrict or allow any retaliation against the
Executive or his/her right to make disclosures, reports or complaints as
authorized, permitted or required by federal or state law, including without
limitation pursuant to the provisions of the Sarbanes-Oxley Act or Dodd-Frank
Wall Street Reform Act and Consumer Protection Act.

 

14.         Non-Solicitation Restriction. During employment with the Corporation
and for the twenty-four (24) month period that immediately follows the Date of
Termination, or such time period as the Corporation is obligated to pay
severance benefits under this Agreement (whichever is longer), Executive shall
not unfairly compete with the Corporation (which for purposes of this Section 14
shall include the Corporation, the Bank and all of their Affiliates) by
attempting to disrupt business relationships that the Corporation, the Bank or
their Affiliates have with either: (i) a Customer (see Section 1(g)) with whom
Executive either had communications within the eighteen (18) months prior to the
Date of Termination, or as to which Executive received Confidential Information
during that eighteen (18) month period, or (ii) a Prospect (see Section 1(k)).

 

12

 

 

In this regard, Executive shall refrain during the restricted period from
engaging in any of the following activities, whether Executive alone, or as an
officer, director, stockholder, partner, member, investor, employee, consultant
or agent for or on behalf of any other person or legal entity:

 

(1)         Attempting to disrupt or interfere with the business relationship
with a Customer (as limited above) by directly or indirectly requesting,
suggesting, encouraging or advising that Customer to withdraw, curtail, limit,
cancel, terminate or not renew all or any portion of the Customer’s business
with the Corporation, the Bank or their Affiliates.

 

(2)         Solicit the business of a Customer (as limited above) by
communicating directly with that Customer (regardless of who initiates the
communication and in what form it occurs) when as part of the communication
Executive discusses or offers a Competitive Service or Product.

 

(3)         Solicit the business of a Prospect by communicating directly with a
Prospect (regardless of who initiates the communication and in what form it
occurs) when as part of the communication Executive discusses or offers a
Competitive Service or Product with the intent to limit, interfere with or
divert the Prospect’s business away from the Corporation, the Bank or their
Affiliates.

 

15.         Non-Compete Restriction. At all times during employment and for the
twenty-four (24) month period that immediately follows the Date of Termination,
or such time period as the Corporation is obligated to pay severance benefits
under this Agreement to Executive (whichever is longer), Executive shall not
accept employment with or provide services to or on behalf of any Competing
Financial Services Organization if (i) the position held or the services to be
performed by Executive involve the same or substantially similar duties and
responsibilities as those performed by Executive on behalf of the Corporation
during Executive’s last eighteen (18) months of employment with the Corporation,
or (ii) Executive is providing consulting, advisory or contract services
(whether as a director, officer, independent contractor, member, owner or
shareholder) related to the design, development, marketing or delivery of
Competitive Services or Products that are intended to be directly competitive
with offerings by the Corporation, the Bank or their Affiliates.

 

(a)           Clarification. This restrictive covenant applies only if (a) the
Competing Financial Services Organization operates, or is seeking to open one or
more branch facilities, within a fifty (50) mile radius of the Corporation’s
headquarters or within a twenty-five (25) mile radius of any facility operated
by the Corporation, the Bank or their Affiliates where it offers commercial,
retail or mortgage banking, or lending, investment or insurance services and
products to the public (“Restricted Territory”), and (b) Executive will be
performing services for the Competing Financial Services Organization in the
Restricted Territory, or will be supervising others who will be offering or
providing Competitive Services or Products in the Restricted Territory on behalf
of the Competing Financial Services Organization.

 

13

 

 

(b)           Limitation. Nothing in this Section shall prevent Executive from
owning stock in a publicly traded company that offers Competitive Services or
Products in the areas serviced by the Corporation, the Bank or their Affiliates,
provided Executive’s ownership constitutes less than five percent (5%) of the
outstanding shares of the publicly traded company.

 

16.         Anti-Piracy Restriction. At all times during employment with the
Corporation, and for twelve (12) months immediately after the Date of
Termination (regardless of the circumstances), Executive shall refrain from
inducing, soliciting or encouraging a Key Employee of the Corporation, the Bank
or their Affiliates to quit employment with the intent, hope or purpose of
having the Key Employee join a Competing Financial Services Organization in a
similar capacity, if that competitive organization has customer service
facilities located within a twenty-five (25) mile radius of any of the
Corporation’s facilities. As used in this Section 16, “Key Employee” means
anyone who holds a position of Vice President or higher with the Corporation,
the Bank or their Affiliates or any individuals who have reported to, or worked
directly with, the Executive within the last six (6) months of Executive’s
employment with the Corporation.

 

17.         Enforcement. Executive acknowledges that the restrictive covenants
set forth above in Sections 13, 14, 15 and 16 are reasonable and necessary in
order to protect the legitimate business interests of the Corporation, the Bank
and their Affiliates, and that a violation of any of those covenants will result
in irreparable injury. In the event of a breach or a threatened breach of this
Agreement, in addition to all other remedies (legal or equitable), the
Corporation shall be entitled to specific performance of these provisions and
the issuance of a restraining order and/or injunction prohibiting Executive from
violating one or more of these restrictions. If litigation is filed which
relates to or arises under this Section 17, then in addition to all other
remedies, the Corporation shall be entitled to recover its attorneys’ fees,
costs and expenses incurred in connection with the litigation (including all
appeals), as well as the Corporation’s pre-litigation efforts to prevent a
breach, to enforce the Agreement, or to seek redress for a breach. Nothing
contained herein shall be construed as limiting or prohibiting the Corporation
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of money damages. Should an injunction be issued,
Executive waives the right to require that the court require a bond to be posted
in excess of $1,000.00.

 

18.         Notice of Termination. Any purported termination of Executive’s
employment under this Agreement (whether by the Corporation or by Executive)
shall be delivered in writing by a Notice of Termination to the non-terminating
party.

 

19.         Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Corporation and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

20.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or subsection of this Agreement is held to
be invalid, illegal or unenforceable in any respect under any applicable law,
then such invalidity, illegality or unenforceability cannot be reformed by the
court to cause it to be enforceable, then the offending provision shall be
stricken from this Agreement, the remainder of this Agreement shall be construed
and enforced as if the invalid, illegal or unenforceable provision had never
been contained herein.

 

14

 

 

21.         Construction. The parties agree that the traditional rule that often
applies whereby an ambiguity in a contract is construed against the drafter
shall not apply to this Agreement.

 

22.         Forum Selection. The parties agree that the exclusive jurisdiction
for any lawsuit related to or arising under this Agreement shall be in the
Circuit Court for Tazewell County, Virginia or the United States District Court
for the Western District of Virginia. Executive consents to the jurisdiction of
these courts, and waives any objection to jurisdiction and venue which Executive
otherwise may have to this venue for any such lawsuit.

 

23.         Applicable Law. This Agreement shall be construed and applied in
accordance with the laws of the Commonwealth of Virginia, with the exception of
its conflict of law provisions.

 

24.         Survival. Subject to any limits on applicability contained therein,
the provisions of Sections 11-17 and 20-27 hereof shall survive and continue in
full force in accordance with their terms notwithstanding any termination of
this Agreement. Likewise, in the event that the Corporation is obligated to make
payments to Executive under this Agreement, and Executive dies before all such
payments are made, then the Corporation shall make the balance of those payments
to Executive’s estate.

 

25.         Successors and Assigns.

 

(a) Corporation. This Agreement shall bind and inure to the benefit of and be
enforceable by the Corporation and its successors or assigns. In the event that
a transaction is contemplated that will, upon consummation, result in a Change
of Control, then in connection with the closing of such transaction, the
Corporation shall require as a condition of approval of the transaction that the
surviving or successor entity execute an agreement, in a form and substance
acceptable to Executive, to expressly assume and agree to honor and perform this
Agreement as if the Corporation were still bound.

 

(b)           Executive. This Agreement shall inure to the benefit and be
enforceable by Executive, Executive’s personal and legal representatives, and
Executive’s executors, administrators, heirs, successors and assigns.
Notwithstanding the foregoing, Executive may not assign any rights or delegate
any obligations hereunder without the prior written consent of the Board.

 

26.         Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested. Notices to the
Executive shall be sent to the Executive’s then current address in accordance
with the Corporation’s books and records. Notices to the Corporation shall be
sent to:

 

15

 

 

First Community Bancshares, Inc.

Attn: Chairman, Board of Directors

One Community Place

P.O. Box 989

Bluefield, VA 24605

 

Notwithstanding the foregoing, each party shall send notices to another address
or to the attention of another person as the receiving party shall have
specified by prior written notice to the sending party. Any notice under this
Agreement will be deemed to have been given when so delivered, sent or mailed.

 

27.         Entire Agreement. This Agreement contains all of the understandings
and representations between the parties hereto pertaining to the matters
referred to herein, and supersedes any and all undertakings and agreements,
whether oral or in writing, previously entered into by them with respect
thereto, including any previous employment, severance and/or non-competition
agreements. To the extent that a separate agreement currently exists which
grants Executive stock options or other incentive or deferred compensation,
those agreements remain in full force and effect, except to the extent that
those agreements contain restrictive covenants in which case the provisions of
Sections 13-16 shall be deemed applicable and replace all such similar
provisions.

 

28.         Document Review. The Corporation and Executive hereby acknowledge
and agree that each (i) has read this Agreement in its entirety prior to
executing it, (ii) understands the provisions and effects of this Agreement,
(iii) has consulted with such attorneys, accountants and financial and other
advisors as it or Executive has deemed appropriate in connection with their
respective execution of this Agreement, and (iv) has executed this Agreement
voluntarily and knowingly. EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES
THAT THIS AMENDED AGREEMENT HAS BEEN PREPARED BY LEGAL COUNSEL TO THE
CORPORATION AND THAT HE OR SHE HAS NOT RECEIVED ANY ADVICE, COUNSEL OR
RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM SUCH COUNSEL.

 

[Remainder of Page Intentionally Blank; Signatures Follow]

 

16

 

 

WITNESS the following signatures as of the date first written above:

 

  FIRST COMMUNITY BANCSHARES, INC.       By:       Chairman of the Board

 

EXECUTIVE:

 

    Gary R. Mills   President, First Community Bancshares, Inc.   Chief
Executive Officer, First Community Bank  

 

17

 